Citation Nr: 1309648	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision, in pertinent part, found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for "seizure disorder with history of paranoia as a result of seizure (now claimed as seizure disorder with anxiety disorder)."  The RO also continued the zero percent (noncompensable) evaluation assigned to the Veteran's service-connected bilateral hearing loss.  

The Veteran provided testimony pertaining to these two appealed issues in the course of a hearing conducted by the undersigned Veterans Law Judge at the RO in February 2012.  A transcript of this hearing testimony has been associated with the Veteran's claims folder.  

The Board remanded these two claims in March 2012.  Also at that time, the Board found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a seizure disorder with associated pain and anxiety.  The RO later, in November 2012, granted service connection for anxiety disorder.  The Board notes that seizure disorder and anxiety disorder two separate syndromes, which are distinct from each other, and rated under separate diagnostic codes.  The RO was correct in stating that the aspect of the reopened claim pertaining to a service-connected psychiatric disorder was now a closed matter as it was fully granted.  See November 2012 RO rating decision.  However, the aspect of the reopened claim pertaining to a seizure disorder, for which the Veteran continues to seek to be service connected, is still in appellate status and is before the Board as a reopened claim for de novo review on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A seizure disorder is not shown to be currently manifested.


CONCLUSION OF LAW

A seizure disorder was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied the duty to notify through a November 2008 letter to the Veteran from the RO.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, and VA and private medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.  

A VA examination was obtained with regard to the claim for service connection for a seizure disorder in April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2012 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Contentions

As part of a VA Form 21-4138, received in November 2008, the Veteran sought service connection for a seizure disorder, claiming that he had symptoms of such during his active duty.  A lay statement supplied by a fellow serviceman, dated in June 2008, asserts that during the summer of 1954 the Veteran suffered some type of seizure while working on a very hot day.  Another statement, also dated in July 2008, and from the Veteran's wife, also spoke of the Veteran having suffered from a seizure in the spring/summer of 1954.  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that a finding of continuity of symptomatology to presume service connection for a chronic disease applies only to the diseases listed at 38 C.F.R. § 3.309(a)).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as epilepsies, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Factual Background

Unfortunately, the Veteran's service treatment records have been reported to be "fire related."  While some service treatment records are on file, they are brittle as a result of being damaged by fire.  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Here, however, of record are several service treatment records.  These include the report of a November 1952 pre-induction examination in which no complaints or findings relating to a seizure disorder were mentioned.  The Veteran complained of an episode of lightheadedness in June 1954.  The report of a January 1955 separation examination report makes no mention of a seizure disorder.  The Veteran did, on a report of history completed in association with his service separation, note the occurrence of his having had an epileptic fit in June 1954 while in the Army while working in the motor pool.  

A February 2009 VA primary care note includes a reference to a seizure disorder, occurring 40 years earlier (approximately 1969) and the notation that the Veteran had no seizures since then and had not taken any medication for a seizure-related disorder.  Similar findings are found as part of an April 2011 VA outpatient primary care note, found in "Virtual VA" (an electronic-based paperless claims file).  

At his February 2012 hearing before the undersigned, the Veteran testified that he first experienced a seizure while working in the motor pool.  See page nine of hearing transcript.  

The Veteran was afforded a VA seizures disorders (epilepsy) examination in April 2012.  The Veteran claims folder and medical records found in the Computerized Patient Record System (CPRS) were reviewed by the examiner.  The examiner noted that the Veteran did not then have, nor had ever been diagnosed as having, a seizure disorder.  The Veteran did provide a history of passing out while in the military while working under a vehicle in the hot sun.  He denied taking any medications for seizures.  The examiner also noted that a diagnosis of a seizure disorder had not been confirmed.  The examiner also commented that the Veteran had not ever had any type of seizure, including major, minor, petit mal or psychomotor seizure activity.  The examiner added that there was no evidence of treatment afforded the Veteran for seizures in the evidence.  In essence, the record fails to show that a seizure disorder was diagnosed at that time.  

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence on file is against a grant of service connection for a seizure disorder.  Subsequent to service, the Veteran initially sought service connection for this disorder in November 2008.  See VA Form 21-4138. 

Both the in-service and post-service medical record is devoid of findings relating to the presence of a seizure disorder.  While the Veteran was seen in service for complaints of lightheadedness, and while lay statements are of record of such an occurrence, a seizure disorder was not diagnosed in service.  

The Board notes that the Veteran, his wife and his fellow serviceman are competent to testify as to the Veteran's observable symptoms during and after active duty.  The Board finds that their assertions are credible. 

However, the contentions by the Veteran and his wife that he incurred a seizure disorder during active duty do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case of whether the Veteran had a seizure disorder during active duty or thereafter falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran and his witnesses cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran and his wife are competent to state that they observed the claimed symptoms during or after service.  The Board finds them to be credible in this regard.  However, they are not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the assertions by the Veteran and his wife are outweighed by the April 2012 VA medical opinion. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Because the Veteran has no current disability related to seizure disorders, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Entitlement to service connection for a seizure disorder is denied.  


REMAND

The Veteran was most recently afforded a VA examination concerning his service-connected bilateral hearing loss disability now on appeal in April 2012.

Review of the April 2012 VA audio examination shows that the examiner had the Veteran's claims file and his medical records available for review.  The Veteran complained of trouble understanding spoken words.  Audiometry revealed a puretone threshold average of 55 decibels in the right ear and 53.75 decibels in the left ear. Speech recognition was found to be 88 percent in the right ear and 84 percent in the left ear.  The examiner stated that the hearing loss did not render the Veteran unemployable, but did not otherwise address the effect of the Veteran's hearing loss disability on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

The Board also notes that certain development of the evidence was ordered to take place pursuant to the Board's March 2012 remand.  Specifically, efforts to obtain information from an identified private audiologist.  Review of the claims folder shows that this development, to the extent possible by VA, was undertaken.  The sought after information, though, was not obtained.  As the United States Court of Appeals for Veterans Claims (Court) stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As this case needs to be remanded anyway, an effort to obtain this private medical evidence should be again attempted.  The Veteran is here advised that if he does not cooperate, VA may not be able to obtain evidence in conjunction with his claim.

The Veteran perfected an appeal to the initial rating assigned following the grant of service connection which requires consideration of the evidence since the effective date of the grant of compensation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2012). Expedited handling is requested.)

1.  The RO/AMC should again contact the Veteran's private audiologist and ask for clarification regarding the December 2008 audiological evaluation as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores.  Specifically, the Veteran's private audiologist should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological evaluation in December 2008.

2.  The RO/AMC should again notify the Veteran that the December 2008 private audiological evaluation is inadequate for rating purposes and that VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from the Veteran's private audiologist, notify the Veteran that VA may continue to adjudicate the claim, after weighing the accumulated evidence of record.

3.  The RO/AMC should return the Veteran's claims folder to the VA audiologist who completed the April 2012 audio examination.  She should be requested to discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  Martinak.  

If this VA audiologist is not available or determines that the addendum cannot be provided without an examination, the Veteran should be scheduled for a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  Martinak.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history (,)" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, following the completion of any other indicated development, and after review of any additional evidence, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


